Name: Regulation (EEC) No 3066/75 of the Council of 24 November 1975 on the prohibition of the use of inward processing arrangements in respect of butter
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27 . 11 . 75 Official Journal of the European Communities No L 307/3 REGULATION (EEC) No 3066/75 OF THE COUNCIL of 24 November 1975 on the prohibition of the use of inward processing arrangements in respect of butter THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 (') of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by Regulation (EEC) No 740/75 (2), and in pa^icular Article 18 ( 1 ) thereof ; Having regard to the proposal from the Commission ; Whereas, pursuant to Article 18 ( 1 ) of Regulation (EEC) No 804/68 , the use of inward processing arrangements may, in special cases and to the extent necessary for the proper working of the common organization of the market in milk and milk products, be prohibited in whole or in part in respect of the products referred to in Article 1 of that Regulation which are intended for the manufacture of products referred to in the said Article 1 or of the goods referred to in the Annex to that Regulation ; whereas Directive 69/73/EEC (3 ), as last amended by Directive 72/242/EEC (4 ), provides for the harmonization of provisions laid down by law, regulation or administra ­ tive action in respect of inward processing ; Whereas, the development of the Community butter market situation risks causing surpluses of butter ; whereas only a limited number of outlets is available on the world market and opportunities for the export of this product are consequently reduced ; whereas it might, therefore, become necessary to restrict to Community production all available capacity to absorb surpluses ; Whereas , however, certain outlets on the world market exist for butter exported in the form of products not covered by Annex II to the Treaty and for butter incor ­ porated in the products listed in Article 1 of Regula ­ tion (EEC) No 804/68 ; whereas, for the manufacture of the aforesaid products, certain Community processing industries obtain products from third coun ­ tries which are then processed under the inward processing arrangements ; Whereas if surpluses in the Community enable Community butter to be made available to the indus ­ tries concerned , the use of butter from third countries would become unnecessary and would risk disturbing the proper working of the common organization of the market in milk and milk products ; whereas, there ­ fore, it is advisable to provide for the possibility of prohibiting temporarily the use of inward processing arrangements in respect of butter, HAS ADOPTED THIS REGULATION : Article 1 The use of inward processing arrangements may be prohibited for the period until 31 March 1977 in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 for products falling within heading 04.03 of the Common Customs Tariff when they are intended for the manufacture of products listed in Article 1 of that Regulation or of goods listed in the Annex to the same Regulation if the situation and foreseeable development of the butter market in the Community make it appear necessary to prohibit the processing industry from using raw materials which do not originate in the Community in the manufacture of processed products which are to be exported . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 November 1975 . For the Council The President B. VISENTINI (') OJ No L 148 , 28 . 6 . 1968 , p. 13 , ( 2 ) OJ No L 74, 22 . 3 . 1975, p. 1 . ( 3 ) OJ No L 58 , 8 . 3 . 1969 , p. 1 . (4 ) OJ No L 151 , 5 . 7 . 1972, p. 16 .